DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-7, 9-12, 14-30 are pending.  Applicant’s previous election of Group I, claims 1, 3-5, 9-12, 14, 22-30 still applies and claims 6, 7, 15-21 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-5, 9-12, 14, 22-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 25 recite compartments that are “substantially equal sized” and comprise “substantially one half” of the backing pad.  This is not supported.  Applicant refers to FIG. 26 but this does not appear to be to scale.  Applicant also refers to the “10x10 cm” disclosure in [0200] of the PGPub, but this refers to the sides of the pad (i.e., the overall article) not the compartments and appears to confirm that the drawing is not to scale.
Claims 1 and 25 recite that the user may choose to use only a single compartment from among the two compartments, which is not supported.  The PGPub discloses at [0198] uses for the backing pad that are more specific than merely choosing to use only a single compartment, such that the broader limitation is not supported.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-5, 9-12, 14, 22-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 25 recite “superabsorbent” which is vague.  The specification appears to provide a controlling definition of the term at [0159]-[0160] of the PGPub, but this definition itself is vague because it refers to “large quantities” and “generally falling” such that it is unclear what falls inside the definition vs outside the definition based on these ambiguous terms (i.e., it is still unclear what qualifies as superabsorbent compared to merely absorbent).
Claims 1 and 25 recite that the pad “consists of” two compartments but other layers and barrier materials are also recited such that it is unclear if this means that the pad consists of the two compartments and no other layers/barriers/parts, or if it means that the pad only includes 2 compartments (i.e., no more than 2 compartments) but also includes the other parts recited in the claim.
Claims 1 and 25 recite that the two compartments are “adjoining” and also recites that they are isolated from each other which seems to be conflicting (“adjoining” means “next to and joined with” and thus would appear to be mutually exclusive to “isolated”).
Claim 1 recites “slotted between” which is vague because it is unclear if this implies some sort of mechanical insertion of the impermeable barrier into the rest of the pad (e.g., inserting the barrier into an already formed groove/depression) or if it is merely redundant to “between” (i.e., the impermeable barrier merely needs to be between the two compartments).  

Claims 1 and 25 recite “in use” which is vague because it is unclear if this “use” is limited to the stain removal use in the preamble or if it is a generic use (broader than stain removal).
Claim 14 recites an additional layer compared to what is recited in claims 1 and therefore appear to conflict with the “consisting of” language in claim 1.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Hydrophilic polymer is already recited in claim 25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4, 5, 14, 22-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953).
Regarding claims 1, 4, 5, 14, 22-26, 28-30, Woltman teaches a pad that comprises a top sheet formed of liquid permeable fibrous material, an optional transfer layer also made of a liquid permeable fibrous material, a core layer of liquid permeable fibrous material mixed with superabsorbent hydrophilic polymer (as in claims 1, 25, 26) (e.g., cellulose fluff with superabsorbent particles thereon), and a bottom layer of liquid impermeable film, as in claim 5, ([0019]-[0026]).  The layers are joined together via adhesive as in claim 24 ([0036]).
The claimed upper fluid absorptive layer corresponds to the combination of the top layer, optional transfer layer (if included), and the core layer, with each of these layers in the prior art forming sub-layers within the overall fluid permeable/absorptive “upper layer” (i.e., all the layers besides the bottom impermeable film) (no claims recite that the upper layer consists of a single layer), such that the overall article consists of an upper and lower layer as claimed.  As explained above, the upper layer may comprise the fluid permeable fibrous materials of the top, transfer and absorbent sub-layers mixed with the superabsorbent particles in the absorbent sub-layer, as in claim 4 and 28.  The optional transfer layer inherently provides some degree of mechanical stability/protection as in claim 14.  The sub layers of the upper layer also read on the first, second and third layers of claims 22, 23, 29, 30, such that the intermediate sub-layer of fluid permeable fibers corresponds to the first layer adjacent to the core sub-layer of fluid permeable fibrous material with superabsorbent particles and the top sub-layer of fluid permeable fibers corresponds to the third layer.  There is no recited order in which the layers are arranged and no direct contact required (except the adjacent limitation in claims 22 and 29 discussed above) and therefore all layers discussed above are “stacked on” each other.
The overall pad consists of two adjoining compartments (FIG. 3) formed from the separated portions of the absorbent core sub-layer that are separated by a flexible (i.e., foldable) 
The two compartments (FIG. 3) define a volume with a given surface area from all sides of each compartment and the top and intermediate sub-layers appear to be coextensive with the bottom layer (i.e., have equal to or greater than the surface area of the bottom layer, FIG. 1), such that the total surface area of the top, intermediate, and core sub-layers (i.e., the upper layer as claimed) is greater than the surface area of the bottom layer, as in claim 25.
The flexible zone if inherently foldable as explained above but is not disclosed as being foldable such that the two compartments may be folded back to back, as claimed, however, given that flexibility is considered beneficial for comfort ([0041]) the degree of flexibility is an art-recognized result effective variable that would have been obvious to optimize, (including to a degree of flexibility such that the article can be folded with the two compartments back-to-back, as claimed), to provide increased comfort.  Because the flexibility is a function of the flexible zone, the folding would be on an axis coincident with the flexible zone, as claimed.
Having folded the compartments back-to-back, as explained above, a user may use only one compartment for stain removal purposes in the same way as in the present application (i.e., put one of the compartments adjacent to the back side of a stained piece of clothing with the other compartment facing away from the clothing, then use the stain removal gun on the front of the clothing so that the stain and cleaning agent transfer from the clothing into one compartment while leaving the other compartment (the one facing away from the stain) un-used.  In other words, the article is inherently capable of being used in the same way as claimed. 
While the article of the prior art is capable of being used as claimed, the “use” limitations as claimed are merely intended use limitations and are not given patentable weight.
In light of the overlap between the claimed invention and that disclosed by Woltman, it would have been obvious to one of ordinary skill in the art to use a pad that is both disclosed by Woltman and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Claim(s) 3, 11, 12, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953), as applied to claim 1 and 25 above, and further in view of Dabi (U.S. 4,992,326).
Regarding claims 3, 11, 12, and 27, Woltman does not disclose the claimed superabsorbent materials or the claimed pH materials.  However, Dabi is also directed to absorbent articles and teaches the polyvinyl alcohol (as in claims 3 and 27) is a suitable absorbent hydrophilic material and teaches that sodium bicarbonate (as in claims 11 and 12) may be added to the absorbent material to neutralize odor (see abstract, col. 2, lines 25-40, col. 5, line 5-col. 6, line 5).  Thus, it would have been obvious to use such a hydrophilic polymer and such a .
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953), as applied to claim 1 and 25 above, and further in view of Albino (U.S. 2008/0011632).
Regarding claims 9-10, Woltman does not disclose the claimed fragrance limitations.  However, Albino is also directed to absorbent products and teaches that fragrances can be included in the product, including on the side that faces the user during use, with the fragrances including a mixture of different fragrances in different locations and with different activation conditions (e.g., body heat, mechanical action, prior to use, during use, and/or after use) (see abstract, [0019]-[0027], [0068]).  Thus, it would have been obvious to have applied different fragrances to different user-facing areas of the absorbent article in Woltman, including the two compartments, as taught by Albino, to provide beneficial smells and to allow different fragrances to activate at different times and under different conditions.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Regarding the 112 1st issues, the Examiner maintains that the drawings do not support the limitations.  The cited case-law appears to be different from the issue in the present application in terms of the nature of the support and in terms of the details in the drawing relied upon (i.e., FIG. 26 appears to be abstract/not-to-scale in much the same way as FIGS 25A-28C, whereas drawings in design patents a more detailed, generally, than drawings in patent applications, including this drawing, because design patents are almost entirely drawings without any substantive written description).  Applicant’s 
Applicant’s remarks regarding the definition of “slotted” are also not persuasive because the term is still vague as used in the claims (see above).  It is also noted that the definition provided appear to be for the word “slot” not “slotted” and the verb/noun distinction appears to matter in this context because it is unclear if the term “slotted” implies some product by process aspect (see the rejection above) instead of referring to the shape of the barrier (e.g., the claims do not recite “shaped like a slot,”).
The remarks regarding the “use” limitation are also not persuasive because the cited portion from the present application is far narrower in scope than the use being recited.  
The rest of the remarks are moot in light of the new prior art rejections.  

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787